 BASIC WIRE PRODUCTS, INC.351BasicWire Products,Inc.andUnited PaperworkersInternational Union,AFL-CIO. Case 9-CA-8098April 29, 1974DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, ANDPENELLOUpon a charge filed on October 25, 1973, byUnited Paperworkers International Union,l AFL -CIO, therein called the Union, and duly servedon BasicWire Products, Inc., herein called the Respondent,the General Counsel of the National Labor RelationsBoard,by the Acting Regional Director for Region 9,issueda complaint and amended complaint onNovember 16 and 27, 1973, respectively,againstRespondent, alleging that Respondent had engagedin,and was engaging in, unfair labor practicesaffecting commerce within the meaning of Section8(a)(5)and (1) and Section 2(6) and (7) of theNational Labor Relations Act, as amended. Copiesof the charge, complaint, and notice of hearingbefore an Administrative Law Judge were dulyserved on the parties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on January 18,1973, following a Board election in Case 9-RC-9635the International Brotherhood of Pulp, Sulphite andPaperMillWorkers, AFL-CIO, herein called Sul-phiteWorkers, was certified as the exclusive collec-tive-bargainingrepresentative of Respondent's em-ployees in the unit found appropriate, and that,subsequently on August 23, 1973, this certificationwas amended upon Sulphite Workers petition inCase 9-AC-38 to designate the Union as the certifiedrepresentative.' Thereafter, commencing on or aboutSeptember 19, 1973, Respondent has refused, andcontinues to refuse, to bargain collectively with theUnion, although the Union has requested it to do so.On November 21, 1973, Respondent answered thecomplaint admitting in part, and denying in part, theallegationsin the complaint and raising two affirma-tive defenses.On December 21, 1973, the General Counsel fileddirectlywith the Board a Motion for SummaryJudgment. Respondent's response, entitled "Opposi-tion to Motion for Summary Judgment," was filed onDecember 26, 1973. Subsequently, on January 9,1974, the Board issued an order transferring theproceeding to the Board together with a Notice ToShow Cause why the General Counsel's Motion forSummary Judgment should not be granted. Respon-dent thereafter filed a response to the Notice ToShow Cause by letter dated January 10, 1974,electing to stand on its original response.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint and responses,Respondent contends that byreasonof its objectionsto the election,allegingunion acts and conduct priorto,during, and following the election, the certifica-tion of representative issued on the basis of theelection in Case 9-RC-9635 was invalid, or, at theveryleast,itwas entitled to a hearing on itsobjections.We donot agree.A review of the entire record, including those inCases 9-RC-9635 and 9-AC-38, reveals that in theelection conducted on July 28, 1972, pursuant to aStipulation for Certification Upon Consent Election,amajority vote was cast in favor of the SulphiteWorkers.Respondent filed timely objections toconduct affecting the results of an election,allegingin substance that Sulphite Workers had created animpression of immediate financialgainto employeesin return for a union vote, had actually paid anemployee in the vicinity of the polls, and by otheractshad unfairly affected the election results. Afteran investigation, the Regional Director issued aReport on Objections on September 21, 1972,recommending that the objections be overruled andthe Sulphite Workers certified. In sodoing, he foundthat the payment to the employee observer after theelection was compensation for lost time and travelexpenses incurred while attending preelection confer-ences, and acting as an observer. Respondent filedexceptions with the Board, renewing its objectionsand requesting hearing thereon. The Board, onJanuary 18, 1973, issued a Decision and Certificationof Representative, adopting the Regional Director'sfindings,conclusions,and recommendations, andcertifying the Sulphite Workers.Subsequently, upon the Sulphite Workers request,and after an investigation in Case 9-AC-38, thecertificationwas amended by the Acting RegionalDirector on August 23, 1973, to name the Union, inplace of the SulphiteWorkers, as the certifiedrepresentative. The Respondent filed a timely request'Official notice is takenof the recordin the representation proceeding,Electrosystems,Inc,166NLRB 938, enfd.388 F.2d 683 (C A. 4, 1968);Case9-RC-9635,and the amendment to the certification proceeding,CaseGolden Age BeverageCo.,167 NLRB151, enfd. 415 F.2d 26 (C.A. 5, 1969);9-AC-38,as the term"record" is defined in Secs.102.68 and 102.69(f) ofIntertype Co v. Penello,269 F.Supp. 573 (D.C. Va., 1967);FollettCorp.,164theBoard'sRules and Regulations, Series 8,as amendedSeeLTVNLRB378, enfd.397 F.2d 91 (C.A. 7, 1968);Sec. 9(d) of the NLRA.210 NLRB No. 59 352DECISIONS OF NATIONALLABOR RELATIONS BOARDfor review which the Board denied on September 12,1973,as raising no substantial issues warrantingreview.In the instant proceeding Respondent has renewedhis representation case objections and request for ahearing thereon. It is well settled that in the absenceof newly discovered or previously unavailable evi-dence or special circumstances a respondent in an8(a)(5) proceeding is not entitled to relitigate issueswhich were or could have been litigated in a priorrepresentation proceeding.2All issues raised by the Respondent in thisproceeding were or could have been litigated in theprior representation proceeding, and the Respondentdoes not offer to adduce at a hearing any newlydiscovered or previously unavailable evidence, nordoes it allege that any special circumstances existherein which would require the Board to reexaminethe decision made in the representation proceeding.3We therefore find that the Respondent has not raisedany issue which is properly litigable in this unfairlabor practice proceeding.In its response, the Respondent also raises affirma-tive defenses of Section 10(b) of the Act andresjudicata.We find no merit therein. As to the 10(b)contention, it appears that the charge herein wastimely filed on October 25, 1973, within 6 months oftheUnion's bargaining demand on September 19,1973, and the refusal thereof by the Respondent onSeptember 27, 1973. As to theresjudicataissue, theRespondent contends that the order dismissing therefusal-to-bargain charge in Case 9-CA-7606, filedon February 22, 1973, and complaint therein,constituted litigation thereof so as to bar the instantproceeding. That charge and complaint was with-drawn at the request of the Sulphite Workers withoutany hearing or adjudication on the merits. Thus,there was no final judgment upon which to base thedoctrine ofres judicata.SeeThe Cavern SupplyCompany, Inc.,203 NLRB No. 97, fn. 1.As there is no merit in Respondent's defenses, andas it has not raised any issues properly litigable inthis proceeding, we shall grant the General Counsel'sMotion for Summary Judgment.On the basis of the entire record, the Board makesthe following:2 SeePittsburgh Plate Glass Co. v. N.LRB.,313 U.S. 146, 162 (1941),Rules and Regulations of the Board,Secs102 67(f) and 102.69(c).3Respondent,in his response to the Motion for Summary Judgment,contendsthatNLRB v Savair Manufacturing Co,414 U.S. 270 (1973),requires reconsideration of the objections set forth in the representationcase,particularlywithrespect tothe paymentof the employee observer,Respondent directs our attention to fn.6 inSavair,specificallyCollins andAikmanCorp.v.NLRB., 383 F.2d 722 (CA. 4, 1967).As in the instantFINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent,a Delaware corporation,is engaged inthe manufacture of wire productsin itsplant locatedatCanalWinchester,Ohio.During the past 12months,a representative period, Respondent haddirect inflow of goods and materials valuedin excessof $50,000, which it purchased and caused to beshippedin interstate commerce to its plant located inCanal Winchester, Ohio, from points directly outsidethe State of Ohio.We find, on the basis of the foregoing, thatRespondent is, and has been at all times materialherein,an employer engaged in commerce within themeaning of Section 2(6) and(7) of the Act, and thatitwill effectuate the policies of the Act to assertjurisdiction herein.II.THE LABOR ORGANIZATION INVOLVEDUnitedPaperworkersInternationalUnion,AFL-CIO,is a labor organization within the mean-ing of Section2(5) of the Act.Ill.THE UNFAIR LABOR PRACTICESA.TheRepresentation Proceeding1.The unitThe following employees of the Respondentconstitute a unit appropriate for collective-bargain-ing purposes within the meaning of Section 9(b) ofthe Act:All productionand maintenance employees em-ployed byRespondent at itsplant located at 59N. Gender Road, Canal Winchester, Ohio, butexcluding all office clerical employees,guards,and supervisors as definedin the Act.2.ThecertificationOn July 28, 1972, a majority of the employees ofRespondent in said unit, in a secret ballot electionconducted under the supervision of the RegionalDirector forRegion 9 designated the SulphiteWorkers as their representative for the purpose ofcollectivebargainingwith the Respondent. TheSulphiteWorkers was certified as the collective-case,Collinsdealt withpayment to an employee to act as an electionobserver,which,under the circumstances, the Court found to beunreasonable and excessive.The payment herein,however, was found to becompensation for lost time and travel expenses incurred while attendingpreelectionconferences and acting as an observer.Accordingly, thedecisionsinCollins,and the SupremeCourt inSavair,which dealt withwaiver of initiation fees prior to an election, are distinguishable and do notmandate reconsideration of this objection. BASIC WIRE PRODUCTS, INC.353bargaining representative of the employees in saidunit on January 18, 1973, which certification wasthereafter amended to name the Union as certifiedrepresentative and the Union continues to be suchexclusive representativewithin themeaning ofSection 9(a) of the Act.B.The Request To Bargain and Respondent'sRefusalCommencing on or about September 19, 1973, andat all times thereafter, the Unionhasrequested theRespondent to bargain collectively with it as theexclusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or about September 27, 1973, andcontinuing at all times thereafter to date, theRespondent has refused,and continues to refuse, torecognize and bargain with the Union as theexclusive representative for collective bargaining ofall employees in said unit.Accordingly,we find that the Respondent has,since September27, 1973,and at all times thereafter,refused to bargain collectively with the Union as theexclusive representative of the employees in theappropriate unit,and that,by such refusal,Respon-dent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(1) of the Act.IV.THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII,above, occurring in connection with its opera-tions described in section I, above, have a close,intimate,and substantial relationship to trade,traffic, and commerce among the several States andtend to lead to labor disputes burdening andobstructing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged in andisengaging in unfair labor practices wits- *n themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Union asthe exclusive representative of all employees in theappropriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in theappropriate unit will be accorded the services of theirselected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commenc-ec to bargain in good faith with the Union as therecognized bargaining representative in the appropri-ate unit. SeeMar-Jac Poultry Company, Inc.,136NLRB 785 (1962);Commerce Company d/b/a LamarHotel,140 NLRB 226, 229, enfd. 328 F.2d 600 (C.A.5,1964), cert. denied 379 U.S. 817 (1964);BurnettConstruction Company,149 NLRB 1419, 1421, enfd.350 F.2d 57 (C.A. 10, 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1.BasicWire Products, Inc., is an employerengaged in commerce within the meaning of Section2(6) and (7) of the Act.2.UnitedPaperworkers InternationalUnion,AFL-CIO, is a labor organization within the mean-ing of Section 2(5) of the Act.3.All production and maintenance employeesemployed by Respondent at its plant located at 59 N.Gender Road, Canal Winchester, Ohio, but exclud-ing all office clerical employees, guards, and supervi-sorsasdefined in the Act, constitute a unitappropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.4.Since August 23, 1973, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5.By refusing on or about September 27, 1973,and at all times thereafter, to bargain collectivelywith the above-named labor organization as theexclusive bargaining representative of all the employ-ees of Respondent in the appropriate unit, Respon-dent has engaged in andis engagingin unfair laborpractices within the meaning of Section 8(a)(5) of theAct.6.By the aforesaid refusal to bargain, Respon-dent has interfered with, restrained, and coerced, andis interfering with, restraining, and coercing, employ-ees in the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby orders that Respondent, 354DECISIONS OF NATIONAL LABOR RELATIONS BOARDBasicWireProducts,Inc., Canal Winchester, Ohio,itsofficers,agents,successors,and assigns, shall:1.Cease and desist from:(a)Refusing to bargaincollectivelyconcerningrates of pay,wages,hours,and other terms andconditions of employment,with UnitedPaperwork-ers InternationalUnion, AFL-CIO,as the exclusivebargaining representative of its employees in thefollowing appropriate unit:All production and maintenance employees em-ployed by Respondent at its plant located at 59N. Gender Road, Canal Winchester, Ohio, butexcluding all office clerical employees, guards,and supervisors as defined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2.Take the following affirmative action whichthe Board finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Post at its Canal Winchester, Ohio, plant copiesof the attached notice marked "Appendix."4 Copiesof said notice, on forms provided by the RegionalDirector for Region 9, after being duly signed byRespondent's representative, shall be posted byRespondent immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereaft-er, in conspicuous places, including all places wherenotices to employees are customarily posted. Reason-able steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or coveredby any other material.(c)Notify the Regional Director for Region 9, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.4 In theevent that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "PostedayOrderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNationalLaborRelations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with UnitedPaperworkersInternationalUnion, AFL-CIO, asthe exclusive representative of the employees inthe bargaining unit described below.WE WILL NOT in anylike or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union,as the exclusive representa-tiveof all employees in the bargaining unitdescribed below, with respect to rates of pay,wages, hours, and other terms and conditions ofemployment,and, if an understanding is reached,embody suchunderstanding in a signed agree-ment.The bargaining unit is:All productionand maintenance employeesemployed by Respondent at its plant locatedat 59 N. Gender Road, Canal Winchester,Ohio, but excluding all office clerical em-ployees, guards, and supervisors as definedin the Act.BASICWIRE PRODUCTS,INC.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, Federal Office Building, Room 3003,550 Main Street, Cincinnati, Ohio 45202, Telephone513-684-3686.